Title: General Orders, 17 June 1781
From: Washington, George
To: 


                        
                            New Windsor Sunday June 17th 1781
                            Parole
                            Countersigns
                        
                        A Detachment to be immediately drawn out from the different Brigades for the Garrison of WestPoint. The
                            Noncommissioned officers and privates to be composed of such as are the weakest and least fit for field duty.
                        A Serjeant Corporal and eight men to be sent to Warwick on the road to Sussex Court House tomorrow for the
                            Protection of the Commissaries stores there. The Serjeant when he arrives will take his orders from the Keeper of the
                            Magazin_and continue on that duty untill relieved, or dismissed by the Keeper of the Magazine.
                    